222 S.W.3d 214 (2006)
Rikko SMITH, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 05-1039.
Supreme Court of Arkansas.
January 12, 2006.
Sandra Trotter Phillips, for appellant.
No response.
PER CURIAM.
We previously granted the Motion for Rule on Clerk and remanded the matter to the trial court to make findings of fact on the issue of attorney error. From the findings of fact presented, it is clear that the error here soundly rests on Sandra Trotter Phillips. It is the responsibility of the trial counsel to perfect the appeal. This responsibility cannot be handed off to any other. The issue of attorney error is referred to the Committee on Professional Conduct.